Citation Nr: 1444018	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches/migraines, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1987, July 1990 to October 1990, and November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, entitlement to service connection for headaches/migraines.

This claim was remanded by the Board in February 2014 to obtain a VA examination.  The Board has recharacterized the issue as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (stating that, when determining the scope of a claim, "the claimant's intent in filing a claim is paramount to construing its breadth"). 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal.


FINDING OF FACT

Headaches did not manifest in service or for many years thereafter, and are otherwise unrelated to service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service, and are not due to an undiagnosed illness as a result of service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by an April 2010 letter sent to the Veteran prior to adjudication by the RO, and by an August 2010 letter sent to the Veteran notifying her of the RO's rating decision.  The claim was last adjudicated in April 2012, after which the Veteran was notified with a letter and a copy of the statement of the case dated April 2012.  Following the Board's February 2014 remand and the Veteran's subsequent VA medical examination, the Veteran waived RO consideration of the new evidence and elected to have her claim sent directly to the Board for review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with her claim.  VA complied with the Board's February 2014 remand directive to perform a VA examination on the Veteran; the examination was performed in April 2014 and the resulting report is adequate and of record.  Thus, an additional medical examination is not required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Laws and Regulations

At the outset, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317(e).

The Board also notes that the Veteran does not claim, and the evidence does not reflect, that her disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For Persian Gulf War veterans, service connection for chronic, undiagnosed illnesses (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Persian Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Analysis

The Veteran contends that she has headaches and migraines as a result of her service in Southwest Asia during the Persian Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

Entitlement to service connection is not warranted because the evidence does not establish that she has headaches related to active service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.

A review of the Veteran's service treatment records reveals no documentation of headaches or migraines in service.  Her separation examination and medical treatment history, recorded in April 1991 prior to her discharge from service, indicate that the Veteran denied a history of headaches or migraines.  A July 1995 CAT scan, performed more than four years after discharge, reveals no cranial abnormalities existing at that time.

The first report of record that the Veteran has headaches appears in an April 2010 psychiatric examination, performed by a private medical service provider, for posttraumatic stress disorder.  Records from this examination show that the Veteran stated she had "constant headaches" and that the headaches tended to kick her.  See April 2010 Psychological Examination by Wende J. Anderson. However, Dr. Anderson's report shows no evidence of an in-service manifestation of headaches or migraines, nor does the report opine on whether the Veteran's headaches were related to the Veteran's service.

The primary evidence supporting an in-service manifestation of headaches is the Veteran's statement, given during an April 2014 VA examination (discussed below), that she began experiencing headaches sometime in 1991.  While the Veteran is competent to relate when she first experienced headaches, the time frame referred to is vague and is contradicted by other evidence of record.  In her April 1991 report of medical history, she denied headaches, and her service treatment records show no complaints of headaches.  Moreover, no private or VA medical records support the Veteran's assertion that her headaches began in 1991.  Any current assertion that she started to have headaches during service is inconsistent with her denial of such manifestations at separation and inconsistent with the silent service treatment records.  Here, we are not faced with silence alone.  Rather there was a denial of pertinent pathology during the critical time-frame.  Furthermore, such evidentiary conflict establishes that she is an inconsistent historian.   (We also note that, in the VA Form 21-526, she did not report the date of onset of the claimed headaches.)

The Board finds that the Veteran's statement is not credible to support a finding of a manifestation of headaches in service.  

Furthermore, the Board finds that the Veteran's 2010 onset of headaches, as noted in the April 2010 private examination, is too remote to establish a nexus with active service.  Again, the only evidence supporting a nexus is the Veteran's statement that her headaches began in 1991.  However, during the April 2014 VA examination, after performing an in-person examination and a review of the Veteran's in-service and medical records, the VA examiner opined that the Veteran's condition was "less likely than not (less than 50 percent probability) incurred in or caused by service."  In support of this opinion, the examiner noted that the Veteran shows the "classic" symptoms of muscle tension headaches, including nausea, sensitivity to light, and pain, often originating in the neck and lasting for two to four hours at a time; that review of the Veteran's service treatment records and subsequent medical records reveal no documentation of headaches until 2010; and that the Veteran's April 1991 report of medical history denies any history of headaches.  The Board finds that the VA examiner's April 2014 opinion is entitled to substantial probative weight because it explains the reasons for its conclusions based on an accurate discussion of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

On the issue of nexus, the Board finds the VA examiner's April 2014 opinion to be more probative than the Veteran's statement that her headaches began in 1991.  The record shows no documentation of complaints, treatment, or diagnoses of headaches or migraines in service or for many years thereafter.  The April 1991 separation examination findings reveal that the Veteran's neurologic evaluation was normal.  In the April 1991 report of medical history, she denied headaches.  The first documentation that the Veteran had headaches was in 2010, 19 years after discharge from service.

Consequently, as the evidence of record preponderates against a finding that the Veteran's headaches are related to service, service connection is not warranted.  See 38 C.F.R. § 3.303.

Lastly, although the Veteran served in active duty during the Persian Gulf War, she cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317 because her claimed disability can be attributed to a medical diagnosis.  As shown above, the Veteran was diagnosed with muscle tension headaches in an April 2014 VA examination, which the Board finds to be highly probative.  As such, the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptom illness.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for headaches/migraines, to include as due to an undiagnosed illness.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for headaches/migraines, to include as due to an undiagnosed illness, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


